08/09/2022



                                                                                Case Number: DA 21-0596
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 21-0596


 THE STATE OF MONTANA, and MONTANA DEPARTMENT OF
 NATURAL RESOURCES AND CONSERVATION,

       Plaintiffs/Appellees,

 v.

AVISTA CORPORATION, a Washington Corporation

       Defendant/Appellant


            On Appeal from the Montana First Judicial District Court,
                           Lewis and Clark County
                          Cause No. ADV-2004-846
                          Honorable Mike Menahan


                                    ORDER


      Upon consideration of Appellees’, State of Montana and Montana
Department of Natural Resources and Conservation’s, motion for an extension of
time, made pursuant to M.R.App.P., Rule 26, and good cause appearing,

      IT IS HEREBY ORDERED that the parties are granted an extension from
the current deadline of August 29, 2022, within which to file simultaneous
supplemental briefs addressing the question whether the issues Avista raises on
appeal present a justiciable controversy. The parties’ simultaneous
supplemental briefs are now due on or before September 12, 2022.




                                                                      Electronically signed by:
                                                                              Jim Rice
                                                                 Justice, Montana Supreme Court
                                                                           August 9 2022